DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claim 24.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 5-8, 13, 14, 16, 19-23 and 25, drawn to a personal care product containing plant-based glycerides, sodium hyaluronate and sea buckthorn powder.
Group II, claim(s) 2-4, 9-12, 15, 17, 18 and 26-30, drawn to a personal care product containing plant-based glycerides and sucrose.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Special technical feature of claim 2 is a composition of plant-based glycerides and sucrose, but claim 1 does not require sucrose.  Thus, Group I and Group II do not share the same special technical feature.
During a telephone conversation with Dr. Keith Haddaway, Ph.D., on August 3, a provisional election was made with traverse to prosecute the invention of Group II, claims 2-4, 9-12, 15, 17, 18 and 26-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 5-8, 10, 14, 16, 19-23 and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9-12, 15, 17, 18 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over “Mae by Damiva” (Product information sheet obtained from the website:https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=7f4a11c3-95bf-419b-8460-ea9d946fc724&type=display (obtained by Google text search)).
Mae by Damiva (“Damiva”) teaches (see the first page of the product sheet) a vaginal suppository used for soothing relief of vaginal discomfort, dryness, itching, odor and pain.  Damiva lists (see the second page of the product sheet) ingredients for its suppository, which are kokum seed butter (instant plant-based glyceride), cocoa seed butter (instant plant-based glyceride), sucrose, witch hazel, calendula and invert sugar (there is no water or alcohol listed).  Thus, Damiva teaches instant personal care product of claim 2, except for the amounts for the components.  However, since Damiva’s formulation contains instant plat-based glycerides (kokum seed butter and cocoa seed butter) and instant sucrose, and since Damiva’s formulation containing those components is being used for the same purpose (i.e., to relieve the same symptoms as listed in present specification - see [0002], [0007], [0008], [0012], [0014] of US-PGPUB (US 2021/0128443 A1) of present application) instant ranges for the amount of the plant-based glycerides (including the ranges for the cocoa butter and kokum butter) and instant ranges for the amount of the sucrose would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, Damiva renders obvious instant claims 2-4, 9-12, 17 and 18 (with respect to instant claim 18, since Damiva’s product is in a form of a vaginal suppository, it would inherently mean that the suppository would melt at around 37oC (which is normal body temperature of a human).
With respect to instant claim 15, since Damiva’s formulation is water-free, the pH can be considered the pH obtained when the personal care product is applied to the skin (see [0026] of the US-PGPUB of present application).  Since the product is used in vaginal area, the pH should be around 3.5-5.5 (see [0050] of present application).  Such range overlaps with instant range of 3.5-4.5, thus rendering instant range prima faice obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima faice case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Damiva renders obvious instant claim 15.
With respect to instant claims 26-30, these claims are written in product-by-process claim languages.  Even though Damiva does not explicitly teach instant process as described in claims 26-30, since Damiva teaches instant personal care product (vaginal suppository) containing instant components, Damiva still teaches instant personal care product of claims 26-30. See MPEP 2113(I). Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Thus, Damiva renders obvious instant claims 26-30. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 14, 2021